DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment to the Claims appears to overcome the objections to the Claims. Therefore, the objections to the Claims are withdrawn.
The Amendment to the Specification appears to overcome the objections to the Specification. Therefore, the objections to the Specifications are withdrawn.
The Amendment to the Drawings appears to overcome the objections to the Drawings. Therefore, the objections to the Drawings are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on August 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,430,354 and 10,769,083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 20, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest an interconnect fabric including: a plurality of network interfaces for each network interface including a set of one or more synchronizers, the plurality of nodes including a plurality of compute nodes and a global shared memory for the plurality of compute nodes, and the first network interface is to sample and filter the data signal based on the transmission.
Further, it would not have been obvious to combine the above-cited limitations with the remaining limitations of the claim.

Note that independent claim 28 contains similar limitations to those of claim 20; therefore, it is considered to be allowable by the same reasoning accordingly.

Referring to independent claim 36, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest sampling and filtering the data signal at the first network interface based on the transmission; wherein the plurality of nodes includes a plurality of compute nodes and a global shared memory.

Further, it would not have been obvious to combine the above-cited limitations with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B.R/Examiner, Art Unit 2184     



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184